Citation Nr: 1743906	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-19 468		DATE
	

THE ISSUE

Whether the manner of the appellant's discharge from military service in 2007 is a bar to the receipt of VA compensation benefits.


ORDER

The manner of the appellant's discharge from service is a bar to payment of VA benefits.


FINDINGS OF FACT

 1.  The appellant's active military service was terminated in 2007 by issuance of a discharge under other than honorable conditions, for misconduct. 

 2.  The appellant was terminated for a combination of offenses that constitute willful and persistent misconduct.

 3.  The appellant may not be considered insane during his service.




CONCLUSION OF LAW

The manner of the appellant's discharge from service in 2007 is a bar to payment of VA benefits based on that period of service.  38 U.S.C.A. §§ 101 (2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.12a, 3.354(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from January to May 2004 and from October 2004 to September 2007.  In September 2007, he was discharged under other than honorable conditions due to misconduct.  

In June 2008 the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans issued a decision that the manner of the appellant's separation was a bar to entitlement to VA benefits.  Although he appealed that decision, the Board issued a March 2014 decision also denying entitlement to basic eligibility for VA compensation benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2015 vacated the Board's decision and remanded the appeal to the Board.  Pursuant to the Court remand, the Board issued a September 2015 remand to the Agency of Original Jurisdiction (AOJ) for a medical opinion regarding the appellant's sanity at the time of his service.  As such opinion was obtained in February 2016, and the appellant and his representative have not raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) the statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c); and (2) the regulatory bars found at 38 C.F.R. § 3.12 (d).

Benefits are not payable where the former service member was discharged or released under one of the statutory bars.  Although the appellant was not discharged under any of the bars listed under 38 C.F.R. § 3.12 (c), pertinent to his case is the regulatory bar found at 38 C.F.R. §  3.12 (d)(4), which directs that discharge or release for "willful and persistent misconduct" is considered a discharge/release under dishonorable conditions.

"Discharge because of a minor offense" will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d)(4).  However, the record of the appellant's summary court martial reflects five distinct charges -ranging from  possession of controlled substances and engaging with a prostitute to assault on a German police officer- for offenses in 2007 and his personnel record reflects an additional 10 offenses from October 2005.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(2).  Although mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct (38 C.F.R. § 3.1 (n)(3)), the appellant's record plainly reflects deliberate wrongdoing with reckless disregard of the consequences.  Multiple counseling forms show that he was specifically and repeatedly advised of the consequences of his actions, but continued to ignore orders as well as to inform his superior officers of his disregard: "I don't have to" (October 2005); "I would rather go to Manheim (jail) than follow anything you say" (October 2005); watched television rather than following orders (July 2006); chewed gum and walked around while being counseled (July 2006).

However, the appellant has contended that he was experiencing mental health symptoms at the time of the offenses.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is not a bar to the payment of benefits if the person was insane at the time of committing the offense causing discharge.  38 C.F.R. §  3.12 (b).  VA regulations define an "insane" person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).  When determining whether an appellant was insane at the time he committed an offense leading to a court-martial, discharge, or resignation, VA will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354 (b). 

Although the appellant was diagnosed with bipolar disorder in March 2008, and has alleged that his behavior during service was the result of that diagnosed disorder, the procurable evidence relating to the relevant time period does not reflect that he was insane, as defined by 38 C.F.R. § 3.354.  Specifically:  the appellant's service treatment records are silent for any complaints, treatment, or diagnoses of any psychiatric conditions; he underwent a clinical assessment at a counseling center in May 2007 and was not diagnosed with any such condition; the record of his March 2008 diagnosis does not refer to any indication of any symptoms during his service; and, in February 2016, a licensed psychologist reviewed the appellant's records -as well as his post service diagnosis- and opined that there was no evidence of such disorder prior to the 2008 episode.  The February 2016 psychologist further explained that the record reflected no indication of a manic episode or grandiose delusions in 2007 and stated it was not as likely as not that the appellant was insane, as defined by VA regulation, at the time he committed the offenses that led to his discharge.  The appellant has alleged his 2007 offenses were the result of a diagnosed psychiatric disorder, but the file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant's behavior during service may have represented interference with the peace of society and departure from the accepted standards of the community, but the most probative evidence of record reflects that such behavior was not due to disease; he cannot be considered to have been insane at the time of the offenses leading to his discharge.  38 C.F.R. § 3.354.  Moreover, although some of the offenses were committed while the appellant was under the influence of substances, VA regulations plainly distinguish between "disease" and usage of alcohol and/or drugs.  38 C.F.R. § 3.301 (c)(2), (3).  As the appellant's offenses instead constitute willful and persistent misconduct, the manner of his discharge is a bar to the payment of VA benefits and his appeal must be denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Jebby Rasputnis, Counsel

Copy mailed to:  J. Bryan Jones, attorney



Department of Veterans Affairs


